Order entered December 23, 2019




                                                          In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas
                                                  No. 05-19-01571-CV

                        IN RE TARRANT COUNTY REPUBLICAN PARTY, Relator

                                    Original Proceeding from Tarrant County1

                                                        ORDER
                                    Before Justices Schenck, Reichek, and Evans

               Before the Court is relator’s December 23, 2019 emergency petition for writ of

      mandamus challenging the Tarrant County Democratic Chair’s refusal to comply with relator’s

      request for certain information pursuant to the Texas Public Information Act.

               We request respondent to file her response, if any, to the petition for writ of mandamus

      by noon December 27, 2019.

                                                                   /s/     DAVID W. EVANS
                                                                           JUSTICE




1
    The Second Court of Appeals certified this original proceeding to this Court stating they were unable to assemble a
      panel to take immediate action in this original proceeding because members of the court are recused. See TEX. R.
      APP. P. 17.2.